Name: Council Regulation (EEC) No 1113/89 of 27 April 1989 amending Regulation (EEC) No 1079/77 in respect of the co-reponsibility levy on milk and milk products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 118 / 529 . 4 . 89 Official Journal of the European Communities COUNCIL REGULATION (EEC) No 1113 / 89 of 27 April 1989 amending Regulation (EEC) No 1079/77 in respect of the co-reponsibility levy on milk and milk products THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 43 thereof, Having regard to the proposal from the Commission (*), Having regard to the opinion of the European Parliament ( 2 ), HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 1079 /77 is amended as follows: 1 . In Article 1 : (a ) the following subparagraph shall be added to paragraph 3 : 'From 1 April 1989 , the levy shall not be imposed in the less-favoured areas mentioned above.' (b ) paragraph 4 shall be replaced by the following : *4 . Producers whose individual reference quantity actually available , less the quantities suspended by virtue of Regulation (EEC) No 775 / 87 0 ), is equal to or less than 60 000 kilograms for the relevant period of the additonal levy system shall be eligible for an 0,5 point reduction of the levy resulting from Article 2 of this Regulation . However , during the sixth period in which the additional levy system is applied , producers who made deliveries during the fourth period of application of the said systemwhich were equal to or less than 60 000 kilograms shall also be eligible for the abovementioned reduction where their situation does not mean that they fail within the terms of the first subparagraph . ! ( l ) OJ No L 78 , 20 . 3 . 1987 , p. 5 .' 2 . The following paragraph is added to Article 2 : '1 1 . From 1 April 1989 and for the 1989 /90 milk year , the levy shall be fixed at 1 ,5 % of the target price for milk.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from the beginning of the 1989 /90 milk marketing year . Having regard to the opinion of the Economic and Social Committee ( 3 ), Whereas Regulation (EEC) No 1079 /77 ( 4 ), as last amended by Regulation (EEC) No 765 / 89 ( 5 ), introduced a co-responsibility levy to apply until the end of the 1989/ 90 milk year and covering, in principle, all milk supplied to dairies and certain sales of milk products at the farm ; Whereas the trend in the market situation is such that it is appropriate , for the 1989 / 90 milk marketing year , that the rate of the levy should be set at 1 ,5 % of the target price for milk; whereas the fall in the intervention price for butter requires , moreover , that the constraints which the rate of the co-responsibility levy imposes on small producers should be alleviated still further andwhereas such constraints should be eliminated in the less-favoured areas ; whereas it is finally appropriate to make the present provisions applicable as from 1 April 1989 , the date on which the firt fall in the intervention price for butter took place , This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 27 April 1989 . For the Council The President J. BARRIONUEVO PENA ( ») OJ No C 82 , 3 . 4 . 1989 , p. 38 . ( 2 ) Opinion delivered on 13 April 1989 (not yet published in the Official Journal). ( 3 ) Opinion delivered on 31 March 1989 (not yet published in the Official Journal). ( 4 ) OJ No L 131 , 26 . 5 . 1977 , p. 6 . ( 5 ) OJ No L 84, 29. 3 . 1989 , p. 5 .